DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard C. Galati on Jan. 5, 2022.

The application has been amended as follows: 
Cancel Claim 11.


Allowable Subject Matter
Claims 1-2, 5-10, 12-16 and 18-20 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein detecting the onset of boiling in the material sample comprises determining an intersection point of at least two trend lines in a series of points falling on a plot of at least one of:
		the temperature measured over time, and
		the internal gas pressure versus the temperature,
taken in combination with the other limitations of claim 1.
	Claims 2 and 5-8 are allowed by virtue of their dependence from claim 1.

	Regarding claim 9, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a housing having an internal chamber configured to receive a material sample including a porous medium having a moisture content;
	a temperature transducer to measure a temperature within the porous medium of the material sample received within the internal chamber,
taken in combination with the other limitations of claim 9.
	Claims 10 and 12 – 15 are allowed by virtue of their dependence from claim 9.

	Claim 16 is allowable over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 18-20 are allowed by virtue of their dependence from claim 16.

Examiner Comment
	The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.
	The claim objections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863